Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7, 9-12 and 14-21 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Basu et al. and Martino et al. does not teach “creating a root transaction on the basis of a Merkle root of a Merkle tree created based on the collected transactions, and storing the root transaction in a blockchain storage, wherein the collecting of the plurality of transactions comprises collecting the plurality of transactions during a collection period determined based on at least one of maximum number of data objects and maximum waiting time of the Merkle tree” as shown in the independent claims 1. The combination of prior art reference Basu et al. and Martino et al. does not teach “verifying integrity of each of the data objects, wherein the verifying comprises: acquiring a Merkle root value of the Merkle tree to which each of the data objects belongs; accessing a reference data object for the Merkle tree on the basis of the acquired Merkle root value; re-calculating a Merkle root value on the basis of a current hash value of each of the data object and a hash value stored in the reference data object; and comparing the re-calculated Merkle root value to a Merkle root value stored in the root transaction” as shown in the independent claims 10, The combination of prior art reference Basu et al. and Martino et al. does not teach “create a Merkle tree on the basis of the plurality of transactions and create a root transaction for a Merkle root of the Merkle tree; store the root transaction in a blockchain storage; store the data objects in the off-chain storage; and access the data objects using identifiers of the data objects, wherein each of the identifiers is a hash value of a corresponding data object at a time point when the corresponding data object is stored in the off-chain storage” as shown in the independent claims 12. Thereby, the combination of limitations in claims 1, 10 and 12 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 10 and 12. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
A search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168